Citation Nr: 0321364	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
shoulder subluxation prior to August 19, 1998.

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder subluxation during the period from August 19, 1998, 
to November 12, 2001, from February 1, 2002.

3.  Entitlement to a compensable rating for a right clavicle 
bone spur.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the bilateral great toes.

5.  Entitlement to a rating in excess of 10 percent for right 
knee retropatellar pain syndrome.

6.  Entitlement to a rating in excess of 10 percent for left 
knee retropatellar pain syndrome.

7.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1988 to September 1996.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from October 
1998 and January 1999 rating decisions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 1998, the veteran 
submitted a notice of disagreement, in pertinent part, as to 
the initial 10 percent rating assigned for his service-
connected left shoulder subluxation and in March 1999, he 
submitted a notice of disagreement with the RO's February 
1999 rating decision denying increased ratings for the issues 
on appeal.  The veteran failed to appear, without indication 
of cause, for a personal hearing scheduled in January 2000.  
Therefore, his request for a personal hearing must be 
considered withdrawn.  See 38 C.F.R. § 20.702.

In February 2001, the Board, among other things, remanded the 
issues on appeal to the RO for additional development.  In a 
November 2001 decision, the RO granted a temporary total 
rating based upon treatment for the veteran's service-
connected left shoulder subluxation, from November 12, 2001, 
and assigned a 10 percent rating effective from 
January 1, 2002.  In June 2002, the RO granted an increased, 
20 percent, rating for left shoulder subluxation effective 
from August 19, 1998, extended the temporary total rating 
through January 31, 2002, and assigned a 20 percent rating 
effective from February 1, 2002.  The RO also granted a 10 
percent rating for left knee retropatellar pain syndrome 
effective from November 17, 2000.  These issues remain in 
controversy as the veteran has not indicated he is satisfied 
with the grants, and less than the maximum available benefit 
was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that the veteran's claim for a higher 
rating for left shoulder subluxation, placed in appellate 
status by his October 1998 disagreement with the initial 
rating assigned remains an "original claim" and is not a 
new claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  The RO has assigned staged ratings in 
this case, and accordingly the Board has listed the issues as 
set forth on the preceding page.  All "stages" will be 
addressed below; however, as the veteran was receiving a 
temporary total (100 percent) rating for his left shoulder 
disorder from November 12, 2001 through January 31, 2002, his 
appeal as to a higher schedular rating during this period is 
considered moot.  

In correspondence dated in February 2003 the veteran's 
service representative attempted to withdraw; however, as the 
case was previously certified to the Board in January 2000 
the provisions of 38 C.F.R. § 20.608(b) apply.  In 
April 2003, the Board notified the representative that 
additional action was required to withdraw representation 
after certification of the appeal to the Board.  No 
subsequent response was received within the 60 day period 
allowed.  As the requirements of withdrawal after 
certification have not been met, the service organization 
remains the representative of record.  

The Board notes that in September 2002 the RO asked the 
veteran to provide additional information in support of his 
claim for a total rating based on individual unemployability 
(TDIU).  The appellate record does not show the veteran 
responded to that request or that the RO has subsequently 
adjudicated the matter.  To the extent the veteran's 
statements raise a claim for extraschedular rating 
consideration based upon all of his service-connected 
disabilities, the Board finds this claim is more 
appropriately addressed in an adjudication of his TDIU claim.  
See also Brambley v. Principi, 17 Vet. App. 20 (2003).  In 
addition, the veteran's March 1999 correspondence may be 
construed as raising a claim for entitlement to an earlier 
effective date for the award of increased ratings for his 
bilateral great toe disabilities.  These matters are referred 
to the RO for appropriate action.

The issue of entitlement to a higher rating for lumbar spine 
disability is addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  Prior to August 19, 1998, the veteran's left shoulder 
disability was manifested by normal but painful motion, 
without evidence of motion limited to shoulder level, 
malunion, fibrous union, or nonunion of the humerus, or 
dislocation or nonunion with loose movement of the clavicle 
or scapula.  

2.  From August 19, 1998, to November 12, 2001, the left 
shoulder disability was manifested by painful motion, mild 
tendinosis, and elevation of the acromioclavicular joint, 
without objective evidence of motion limited to midway 
between side and shoulder level, malunion, fibrous union, or 
nonunion of the humerus.  

3.  The  left shoulder disability is presently manifested by 
post-surgical residuals including painful motion, minimally 
unstable distal clavicle, and elevation of the 
acromioclavicular joint, without objective evidence of motion 
limited to midway between side and shoulder level, malunion, 
fibrous union, or nonunion of the humerus.  

4.  The veteran's right clavicle disability is manifested by 
spurring, without evidence of motion limited to shoulder 
level, malunion, fibrous union, or nonunion of the humerus, 
or malunion, dislocation, or nonunion with or without loose 
movement of the clavicle or scapula.  

5.  The veteran's left and right great toe disabilities are 
each manifested by post-operative residuals including 
arthritis and painful motion, without evidence of occasional 
incapacitating exacerbations.

6.  The veteran's right and left knee retropatellar pain 
syndrome are each manifested by no more than slight knee 
impairment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left shoulder 
subluxation is not warranted prior to August 19, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5201, 5202, 5203 (2002).

2.  A rating in excess of 20 percent for left shoulder 
subluxation during the period from August 19, 1998, to 
November 12, 2001, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5201, 5202, 5203 
(2002).

3.  A rating in excess of 20 percent for left shoulder 
subluxation from February 1,  2002, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5201, 5202, 5203 (2002).

4.  A compensable rating for a right clavicle bone spur is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Codes 5201, 5202, 5203 (2002).

5.  Separate 10 percent ratings, each, are warranted for the 
veteran's service connected left and right great toe 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Codes 5003, 5280 (2002).

6.  A rating in excess of 10 percent for right knee 
retropatellar pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 5257 
(2002).

7.  A rating in excess of 10 percent for left knee 
retropatellar pain syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in January and 
April 2001 and his claims were addressed in a November 2002 
supplemental statement of the case.  The RO advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
also requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The veteran underwent VA compensation examinations pertinent 
to his claims in December 1998, November 2000, June 2001, and 
March 2002.  The available medical evidence is sufficient for 
an appellate determination of the issues addressed in this 
decision.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.
The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Codes 5003, 5010.  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has also held that there is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

As noted in the Introduction above, the increased rating 
claims addressed below are being considered on a scheduler 
basis, and the matter of extraschedular consideration is 
addressed in the remand which follows.

Shoulder Disabilities
Background

Service medical records show the veteran complained of 
soreness and popping to his shoulder in his May 1995 report 
of medical history.  A May 1995 examination revealed a normal 
clinical evaluation of the upper extremities.  Records show 
the veteran is right hand dominant.
On VA examination in February 1997 the veteran reported a 2 
year history of having his shoulders go out of joint, 
especially on the left.  He recalled he was struck on the 
left shoulder by a pole during service, but no other 
injuries.  He stated he was treated on 2 or 3 occasions, 
without X-ray examination.  He complained his shoulder went 
out of place when he lifted anything heavy, and that he 
continued to experience pain, especially at night.  The 
examiner noted the veteran was able to forward flex from 0 to 
180 degrees, without pain, abduct from 0 to 30 degrees, and 
internally and externally rotate from 0 to 90 degrees, 
without discomfort.  Posterior extension was to 50 degree 
with manual extension possible to 60 degrees with pain.  

There was pain to the left shoulder upon forward flexion at 
135 degrees, 90 degrees, and to a lesser extent at 45 
degrees.  There was no significant pain upon left shoulder 
abduction and only minimal pain to right shoulder flexion.  
There was mild pain on posterior extension and downward and 
upward pressure against resistance.  The deltoid muscles 
appeared to be unaffected and there was no evidence of 
subluxation to any maneuver against resistance.  The 
assessment was shoulder pain with subluxation and essentially 
normal ranges of motion manifesting pain primarily against 
forward flexion and posterior extension on resistance 
maneuvers, left greater than right.  The post-X-ray 
examination diagnoses included right clavicle spur and left 
clavicular acromion joint subluxation, mild without 
significant dislocation.

VA medical records dated in April 1997 show the veteran 
complained of shoulder pain.  X-ray examination revealed 
early spurring in the inferior aspect of the right distal 
clavicle, with no evidence of dislocation of the 
acromioclavicular joint, and minimal superior displacement of 
the left distal clavicle in relationship to the acromion as 
compared to the right, with no evidence of significant 
dislocation or subluxation.  In September 1997, the veteran 
complained his left shoulder pain was sharp and constant, 
described as 3 to 4 on a 10 point scale at rest and as 7 with 
motion.  Range of motion studies revealed active flexion from 
0 to 135 degrees, active abduction from 0 to 150 degrees, and 
passive flexion and abduction from 0 to 160 degrees.  There 
was mild pain provocation with abduction.  Acromioclavicular 
compression testing was negative and scapulohumeral rhythm 
was within normal limits.  The examiner's assessment was 
minimal shoulder pain with mild rotator cuff pain.  It was 
noted the veteran's chronic pain should decrease by 50 
percent within one month with a stretching and strengthening 
program.  

Private medical records dated in April 1998 show the veteran 
complained of shoulder pain and grinding.  The examiner noted 
forward flexion to 130 degrees, abduction to 130 degrees, 
external rotation to 70 degrees, and internal rotation to 
30 degrees, bilaterally.  Supraspinatus impingement and 
biceps tendonitis signs were negative.  Rotator cuff strength 
was 5/5 and the shoulder was nontender to palpation.  Muscle 
bulk and tone was symmetric and intact.  The examiner noted 
evaluation of the shoulders was entirely negative and 
unremarkable.  

VA medical records dated in August 1998 show the veteran 
complained of an occasional feeling that his left shoulder 
was out of place.  The examiner noted the left shoulder 
appeared uncomfortable in the 90 degree abducted externally 
rotated position.  There was no crepitus on circumduction.  
An impingement test was negative and supraspinatus and 
infraspinatus testing were normal.  It was the examiner's 
opinion that the veteran's left shoulder might be anteriorly 
subluxating.  Magnetic resonance imaging (MRI) of the left 
shoulder in August 1998 revealed mild tendinosis of the 
supraspinatus tendon, but an otherwise normal shoulder.  An 
August 1998 bone scan revealed normal symmetric uptake in the 
shoulders.  The diagnoses included essentially normal bone 
scan showing no evidence for significant skeletal 
abnormalities involving the large joints.  

In October 1998, the veteran requested an increased rating 
for his left shoulder disorder and in a statement received in 
November 1998 he reported his shoulder disorders and limited 
motion had affected his job performance.  He stated his pain 
had moved between his shoulder blades and caused great pain 
up and down his spine.  

On VA examination in December 1998 the veteran complained of 
bilateral shoulder pain, left much greater than right, with 
daily left shoulder pain and rare right shoulder pain.  The 
examiner noted tenderness at the posterior left shoulder.  
Range of motion studies revealed flexion to 180 degrees, 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees, bilaterally.  There was pain throughout to the 
left shoulder.  The diagnoses included left shoulder 
supraspinatus tendinosis and a normal examination of the 
right shoulder.  

VA outpatient treatment records dated in December 1998 show 
full active range of motion with a scapular or medial 
posterior pop.  Isometric testing was all pain free.  Trigger 
points in the infraspinatus belly were noted over the 
shoulder blade and there was tenderness to the medial scapula 
at the medial angle, the superior angle, and the trapezius.  
The diagnoses included myofascial pain with scapulothoracic 
pain.  

VA examination in November 2000 noted the veteran had an 
onset of left shoulder pain approximately 7 to 8 years 
earlier with no history of dislocation or specific trauma.  
It was noted the disorder was manifested by chronic pain, 
crepitus, affects to range of motion, and difficulty 
performing overhead work.  The examiner noted that minimal 
left shoulder range of motion testing revealed significant 
discomfort.  There was no tenderness to palpation.  Range of 
motion was limited to flexion of 100 degrees, extension to 20 
degrees, and abduction to 100 degrees.  External and internal 
rotation was to 90 degree, with significant discomfort.  The 
diagnoses included left shoulder degenerative joint disease.  
An X-ray examination report noted a diagnosis of minimal 
degenerative change at the left acromioclavicular joint.  

On VA examination in June 2001 the veteran complained of left 
greater than right shoulder pain and some snapping and 
popping of the left shoulder.  He reported his left shoulder 
pain was severe, 9 on a 10 point scale, and that his right 
shoulder was a mild ache with soreness, 2 on a 10 point 
scale.  He stated he was employed in a temporary job as a 
custodian with the U.S. Postal Service with only light duty 
due to knee and shoulder pain.  He avoided lifting more than 
25 or 30 pounds with his left upper extremity because of left 
shoulder pain and that his left shoulder hurt when he walked.  
He used hot and cold compresses to treat his shoulder 
disorder. Pain was temporarily relieved by daily hot showers.  

The examiner noted the veteran was nontender to palpation 
over the acromioclavicular joint, dorsally.  There was some 
increased prominence to the left acromioclavicular joint, but 
no tenderness at that site.  The veteran was able to 
demonstrate recurrent left shoulder popping, which the 
examiner believed to be coming from his shoulder joint, upon 
gentle, small-range motions with his arm nearly at his side.  
Forward flexion of the shoulders was described as normal to 
170 degrees, with left shoulder pain between 150 to 170 
degrees.  External rotation was normal to 45 degrees, with 
left shoulder pain to the extremes of motion, and internal 
rotation was normal to 90 degrees.  There was a mild decrease 
of shoulder extension to 30 degrees and left shoulder pain.  
Supraspinatus impingement and external rotator tests revealed 
mild left shoulder discomfort, but no weakness or right 
shoulder discomfort.  The diagnoses included bilateral 
shoulder pain, with no present abnormal clinical findings 
other than elevation of the left acromioclavicular joint.

Private medical records show that on November 12, 2001, the 
veteran underwent a left shoulder Mumford procedure and 
acromioplasty for acromioclavicular arthritis with 
impingement syndrome.  The examiner, in essence, noted a 
period of convalescence to January 1, 2002 was required.  

On VA examination in March 2002 the veteran complained of 
continued popping and soreness.  He reported that any lifting 
or torquing of the arm caused it to subluxate and that he 
avoided lifting even his recommended 25 pounds limit because 
of these symptoms.  The examiner noted a 6 millimeter (mm) 
scar at the left acromioclavicular joint.  Muscle bulk and 
strength was 5/5, bilaterally.  Range of motion studies 
revealed forward flexion and abduction from 0 to 180 degrees, 
posterior extension from 0 to 60 degrees with some discomfort 
and pain, internal and external rotation from 0 to 90 
degrees, and adduction from 0 to 30 degrees.  There was 
evidence of some popping at the shoulder on rotation, but no 
evidence of impingement, rotator cuff muscle injury, or pain.  
Motor strength was 5/5 and anterior/posterior  drawer and 
sulcus signs were negative.  The assessment was recurrent 
persistent subluxation since the Mumford procedure in 
November 2001 with evidence of joint popping on rotation, but 
no evidence of induced subluxation upon present examination.  
It was noted that there was pain on posterior extension, but 
no significant pain to other maneuvers.  

Private medical records dated in June 2002 show the veteran 
complained of continued left shoulder pain and popping, 
unresolved in any way by surgery, with constant pain 
aggravated by lifting and heavy use.  He stated he had been 
on light duty since surgery and was unable to return to his 
regular duties.  He denied instability, subluxation, 
dislocation, numbness, tingling, or specific weakness.  The 
examiner noted the veteran was in no distress with a full 
range of left shoulder motion.  There was some pain at the 
extremes of motion and an audible popping when he rotated his 
arm.  The skin incision scar was well healed.  There was some 
mild point tenderness over the distal clavicle, but rotator 
cuff strength testing was full, light touch and motor 
sensations were intact, and there was no evidence of 
instability.  

X-ray examination revealed post-surgical changes to the 
distal clavicle with a possible residual small bone fragment 
to the undersurface of the distal clavicle from surgery.  The 
impression was continued left shoulder popping and pain 
status post distal clavicle resection and acromioplasty.  It 
was the examiner's opinion that the veteran had basically 
exhausted all conservative treatment and that the popping in 
his shoulder, possibly due to some residual instability to 
the remaining clavicle, might not be treatable.  In an August 
2002 report the examiner noted that examination revealed an 
audible and palpable click that appeared to be coming from 
the area of the residual acromioclavicular joint of the left 
shoulder.  Rotator cuff strength was full.  It was noted that 
an MRI study revealed an intact rotator cuff and post-
surgical acromioclavicular joint changes.  The examiner 
stated the veteran's symptoms were most likely due to a 
minimally unstable distal clavicle, but that since there was 
no clear cut etiological cause for his symptoms no further 
surgical treatment was recommended.

Analysis

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Code 5201.  Normal 
shoulder flexion and abduction is from 0 to 180 degrees (90 
degrees at shoulder level), and normal internal and external 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Rating Schedule provides ratings for other impairment of 
the humerus with malunion and moderate deformity (20 percent 
major or minor extremity), with malunion and marked deformity 
(30 percent major extremity/ 20 percent minor extremity), 
with recurrent dislocation of scapulohumeral joint with 
frequent episodes and guarding of all arm movements (30 
percent major extremity/ 20 percent minor extremity), with 
fibrous union (50 percent major extremity/ 40 percent minor 
extremity), with nonunion (false flail joint) (60 percent 
major extremity/ 50 percent minor extremity), and with loss 
of head (flail shoulder) (80 percent major extremity/ 70 
percent minor extremity).  38 C.F.R. § 4.71a, Code 5202.

The Rating Schedule provides ratings for malunion of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement (10 percent), and for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement (20 percent).  
38 C.F.R. § 4.71a, Code 5203.  It is noted that the disorder 
may also be rated based upon impairment of a contiguous 
joint.

A.  Left Shoulder Disability Prior to August 19, 1998.

VA examination in February 1997 revealed forward flexion from 
0 to 180 degrees with pain at 135 degrees, 90 degrees, and to 
a lesser extent at 45 degrees, but with no significant pain 
upon abduction.  The examiner's assessment was shoulder pain 
with subluxation and essentially normal ranges of motion 
manifesting pain primarily against forward flexion and 
posterior extension on resistance maneuvers.  An April 1998 
private examiner noted evaluation of the veteran's shoulders 
was entirely negative and unremarkable.  

Based upon the evidence of record, the Board finds that prior 
to August 19, 1998, the veteran's left shoulder (minor 
extremity) disability was manifested by normal but painful 
motion.  There is no objective evidence of motion limited to 
shoulder level, malunion, fibrous union, or nonunion of the 
humerus, or dislocation or nonunion with loose movement of 
the clavicle or scapula, even with the factor of pain 
considered.  There is no evidence of an additional impairment 
to any joint (other than the shoulder for which the present 
rating has been assigned) contiguous to the left clavicle or 
scapula.  Therefore, the Board finds entitlement to a higher, 
separate, or additional "staged" rating is not warranted 
under the applicable rating criteria of Codes 5201, 5202, or 
5203.



B.  Left Shoulder Disability from August 19, 1998, to 
November 12, 2001.

An August 1998 VA MRI study of the left shoulder revealed 
mild tendinosis of the supraspinatus tendon, but an otherwise 
normal shoulder. A bone scan at that time revealed no 
evidence of significant skeletal abnormalities.  VA 
examination in December 1998 revealed flexion to 180 degrees, 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees, with pain.  An examination in November 2000 
revealed significant pain with motion limited as a result of 
that pain to flexion of 100 degrees, abduction to 100 
degrees, and external and internal rotation to 90 degrees.  
Left shoulder degenerative joint disease was shown by X-ray 
examination.  

On VA examination in June 2001 the veteran complained of 
severe shoulder pain with some snapping and popping. Forward 
flexion was to 170 degrees, with pain between 150 to 170 
degrees, external rotation to 45 degrees, with pain to the 
extremes of motion, and internal rotation to 90 degrees.  
Supraspinatus impingement and external rotator tests revealed 
mild discomfort to the left shoulder, but no weakness or 
right shoulder discomfort.  The diagnoses included bilateral 
shoulder pain, with no present abnormal clinical findings 
other than elevation of the left acromioclavicular joint.

Based upon the evidence of record, the Board finds that 
during the period from August 19, 1998, to November 12, 2001, 
the veteran's left shoulder disability was manifested by 
painful motion, mild tendinosis, and elevation of the 
acromioclavicular joint.  There is no objective evidence of 
motion limited to midway between side and shoulder level 
(including as a result of pain or functional loss), or of 
malunion, fibrous union, or nonunion of the humerus.  A 
schedular rating in excess of 20 percent is not possible 
under the criteria for impairment of the clavicle or scapula 
under Code 5203.  There is no evidence of an additional 
impairment to any joint (other than the shoulder for which 
the present rating has been assigned) contiguous to the left 
clavicle or scapula.  Therefore, the Board finds that a 
higher (in excess of 20 percent), separate, or additional 
"staged" rating is not warranted under the applicable 
rating criteria of Codes 5201, 5202, or 5203.

C.  Left Shoulder Disability from February 1, 2002.

VA examination in March 2002 revealed normal forward flexion 
and abduction from 0 to 180 degrees, and internal and 
external rotation from 0 to 90 degrees.  There was evidence 
of some popping to the shoulder on rotation, but no evidence 
of impingement, rotator cuff muscle injury, or pain.  Motor 
strength was 5/5 and anterior/posterior  drawer and sulcus 
signs were negative.  The examiner's assessment was recurrent 
persistent subluxation since the Mumford procedure in 
November 2001 with evidence of joint popping on rotation, but 
no evidence of induced subluxation upon present examination.  
It was noted there was pain on posterior extension, but no 
significant pain to other maneuvers.  

Although private medical records dated in June 2002 show the 
veteran complained of left shoulder pain and popping, with 
constant pain aggravated by lifting and heavy use, the 
examiner stated the veteran was in no distress and 
demonstrated a full range of left shoulder motion.  There 
were some pain at the extremes of motion and an audible 
popping when he rotated his arm.  The veteran denied 
instability, subluxation, dislocation, numbness, tingling, or 
specific weakness, and cuff strength testing was full, light 
touch and motor sensations were intact, with no evidence of 
instability.  An X-ray examination revealed post-surgical 
changes at the distal clavicle with a possible residual small 
bone fragment to the undersurface of the distal clavicle.  
Subsequent to an MRI study the private examiner stated the 
veteran's symptoms were most likely due to a minimally 
unstable distal clavicle, but that since there was no clear 
cut etiological cause for his symptoms no further surgical 
treatment was recommended.  

Based upon the evidence of record, the Board finds that the 
veteran's left shoulder (minor extremity) disability is 
presently manifested by post-surgical residuals including 
painful motion, minimally unstable distal clavicle, and 
elevation of the acromioclavicular joint.  There is no 
objective evidence of motion limited to midway between side 
and shoulder level (including as a result of pain or 
functional loss), or of malunion, fibrous union, or nonunion 
of the humerus.  A schedular rating in excess of 20 percent 
is not possible under the criteria for impairment of the 
clavicle or scapula under Code 5203.  There is no evidence of 
an additional impairment to any joint (other than the 
shoulder for which the present rating has been assigned) 
contiguous to the left clavicle or scapula.  Therefore, the 
Board finds that a higher (in excess of 20 percent), 
separate, or additional "staged" rating is not warranted 
under the applicable rating criteria of Codes 5201, 5202, or 
5203.

D.  Right Clavicle Disability.

On VA examination in February 1997 the veteran reported a 2 
year history of having his shoulders go out of joint.  The 
examiner noted the veteran was able to forward flex from 0 to 
180 degrees, without pain, abduct from 0 to 30 degrees, 
abduct from 0 to 30 degrees, and internally and externally 
rotate from 0 to 90 degrees, without discomfort.  The deltoid 
muscles appeared to be unaffected and there was no evidence 
of subluxation to any maneuvers against resistance.  The 
examiner's assessment was shoulder pain with subluxation and 
essentially normal ranges of motion manifesting pain 
primarily against forward flexion and posterior extension on 
resistance maneuvers, left greater than right.  The post-X-
ray examination diagnoses included right clavicle spur.  
Private medical records dated in April 1998 noted evaluation 
of the shoulders was entirely negative and unremarkable.  An 
August 1998 bone scan revealed no evidence of significant 
skeletal abnormalities involving the large joints.  

On VA examination in December 1998 the veteran complained of 
rare right shoulder pain.  Range of motion studies revealed 
flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees.  The diagnoses 
included normal examination of the right shoulder.  On VA 
examination in June 2001 the veteran complained that his 
right shoulder was a mild ache with soreness.  He estimated 
his pain as 2 on a 10 point scale.  Forward flexion of the 
shoulders was described as normal to 170 degrees, external 
rotation was described as normal to 45 degrees, and internal 
rotation was described as normal to 90 degrees.  
Supraspinatus impingement and external rotator tests revealed 
no weakness or right shoulder discomfort.  The diagnoses 
included bilateral shoulder pain, with no present abnormal 
clinical findings pertinent to the right shoulder or 
acromioclavicular joint.

Based upon the evidence of record, the Board finds that the 
veteran's right clavicle (major extremity) disability is 
presently manifested by spurring with essentially normal 
motion.  There is no objective evidence of motion limited to 
shoulder level (including as a result of pain or functional 
loss), malunion, fibrous union, or nonunion of the humerus, 
or malunion, dislocation, or nonunion with or without loose 
movement of the clavicle or scapula.  There is no evidence of 
an additional impairment to any joint (including the shoulder 
joint) contiguous to the right clavicle or scapula.  
Therefore, the Board finds a compensable or "staged" rating 
is not warranted under the applicable rating criteria of 
Codes 5201, 5202, or 5203.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
for higher disability ratings.

Toe Disabilities
Background

Service medical records show the veteran underwent left foot 
cheilectomy in October 1995 and right foot cheilectomy in 
April 1996 for hallux limitus.  VA medical records dated in 
April 1997 show the veteran complained of foot pain and 
cramping, and stated he left a job as a security guard 
because he was required to stand all day.  X-ray examination 
of the left foot revealed mild metatarsus varus of the first 
metatarsal, minimal degenerative changes to the first 
metatarsophalangeal joint, cyst-like lucencies to the medial 
aspect of the first metatarsal head (possibly due to gout), 
and soft tissue swelling in the region of the first 
metatarsophalangeal joint.  A bone scan in August 1998 
revealed increased uptake to the metatarsal phalangeal 
joints, bilaterally, consistent with arthritis to those 
joints.  

On VA examination in December 1998 the veteran complained of 
bilateral great toe pain.  The examiner noted tenderness to 
deep palpation at the metatarsophalangeal joints.  The 
diagnoses included status post bilateral great toe surgery 
with degenerative joint disease of the first 
metatarsophalangeal joints.

VA medical records dated in April 2000 show the veteran 
complained of persistent toe pain, and that he had requested 
fusion.  The examiner noted bilateral hallux with pain 
throughout entire ranges of motion and severe crepitus.  The 
diagnosis was grade III hallux limitus.  The veteran was 
scheduled for surgical fusion in July 2000; however, 
subsequent records do not show such treatment.  

On VA examination in November 2000 the veteran complained of 
persistent sharp shooting pain to the right 
metatarsophalangeal joint and significant discomfort to the 
left metatarsophalangeal joint.  He stated weight bearing 
caused pain and that he was limited to wearing only certain 
wide shoes.  The examiner noted well-healed 6 centimeter (cm) 
scars and discomfort with extension of the 
metatarsophalangeal joints.  There was no evidence of pain on 
flexion.  Range of motion was limited at the 
metatarsophalangeal joints.  The diagnoses included status 
post bunionectomy, left and right great toes, with evidence 
of degenerative joint disease by X-ray examination.  

On VA examination in June 2001 the veteran complained of pain 
in the area of his metatarsophalangeal joints with walking or 
attempts to crouch.  He estimated his average pain as 5 to 7 
on a 10 point scale.  The examiner noted dorsiflexion of the 
great toes was somewhat restricted to 35 degrees, right, and 
to 30 degrees, left.  Active and passive plantar flexion was 
within normal limits to 10 degrees, right, and to 15 degrees, 
left.  Extremes of motion were mildly uncomfortable.  There 
was no significant tenderness to palpation.  Neurologic 
status seemed to be intact.  The diagnoses included arthritis 
of the first metatarsophalangeal joints.  It was noted that 
X-ray examination in April 2000 revealed mild arthritic 
changes to the first metatarsophalangeal joints and to the 
navicular first cuneiform metatarsal joints of the medical 
aspects of the forefeet and mid-feet.



Analysis

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved; where the 
limitation of motion of the specific joint involved is 
noncompensable under the codes, a rating of 10 percent will 
be assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003, 5010.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints, and multiple involvements of the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities will be considered a group of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

The Rating Schedule provides a 10 percent rating for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  38 C.F.R. § 4.71a, Code 5279.  Metatarsalgia is 
defined as "pain and tenderness in the metatarsal region."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 (28th ed. 
1994).  

The Rating Schedule provides a 10 percent rating for 
unilateral hallux valgus with resection of metatarsal head or 
when the disability is severe, if equivalent to amputation of 
great toe, and for severe unilateral hallux rigidus.  
38 C.F.R. § 4.71a, Codes 5280, 5281. 

The Rating Schedule provides ratings for other foot injuries 
which are moderate in degree (10 percent), moderately-severe 
(20 percent), or severe injury (30 percent).  38 C.F.R. 
§ 4.71a, Code 5284.  It is noted that a 40 percent rating may 
be assigned if there is actual loss of use of the foot.  Id.

In the January 1999 rating decision, the RO, in essence, 
found the veteran's service-connected postoperative residuals 
to the left  and right great toes (each previously assigned 0 
percent ratings) were most appropriately rated as 10 percent 
disabling due to bilateral arthritis shown by X-ray 
examination.  The Board notes that there is no specific 
diagnostic code applicable to limitation of motion of the 
great toe.  Thus, consideration of a higher rating based on 
functional loss (of motion, i.e.) due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
indicated.  The Board also notes that the 10 percent rating 
for arthritis shown by X-rays under Code 5003 only applies 
with multiple involvements of the interphalangeal, 
metatarsal, and tarsal joints.  See 38 C.F.R. § 4.45.  The 
Board notes that perhaps a 10 percent rating may have been 
more appropriate under the closely analogous disability of 
bilateral metatarsalgia (Code 5279).  However, based upon the 
evidence of record, the Board finds that separate 10 percent 
ratings are warranted for the left and right great toe 
disorders.  Service medical records show the veteran 
underwent cheilectomies to the left and right feet in October 
1995 and April 1996.  Therefore, the veteran's service-
connected great toe disabilities are more appropriately rated 
as analogous to hallux valgus with resection of the 
metatarsal head for which 10 percent ratings apply for each 
foot.  

The Board further finds, however, that ratings in excess of 
10 percent for either the right foot or left foot 
disabilities are not warranted.  Ratings higher than 10 
percent are not possible under Codes 5279, 5280, or 5281.  
There is also no probative evidence of record indicating the 
veteran has experienced any incapacitating symptom 
exacerbations related to his service-connected arthritis to 
the toes as to warrant a single 20 percent rating under Code 
5003.  The Board further finds that involvement of a single 
toe or metatarsophalangeal joint with arthritis is not the 
equivalent of a foot injury as to warrant consideration of 
separate higher ratings under Code 5284. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative.  In 
this case, the Board finds no provision upon which to assign 
still higher ratings. 

Knee Disabilities
Background

Service medical records show that in January 1995 the veteran 
complained of knee pain over the previous year and a half.  A 
medical officer's report shows he was returned to duty, 
without additional opinion.  

On VA examination in February 1997 the veteran complained of 
knee pain, left greater than right.  He stated he was unable 
to run more than short distances without discomfort.  The 
examiner noted the veteran walked with a normal gait (tandem 
and parallel), toe and heel walked well, and squatted to a 
full knee and hip position (rising without assistance, but 
with crepitus).  There was no evidence of swelling, laxity, 
or increase in temperature.  Anterior/posterior drawer and 
McMurray's signs were negative.  There was considerable 
crepitus to the patellae and mild pain on pressure over the 
calves with flexion and extension.  Range of motion studies 
revealed right knee flexion from 0 to 123 degrees, without 
pain, and left knee flexion from 0 to 132 degrees, without 
pain on maximum flexion.  It was noted that part of the 
decrease in flexibility was due to thigh and calf girth and 
that the veteran's muscles were well developed.  The 
diagnoses included bilateral retropatellar femoral pain 
syndrome.  The examiner subsequently noted X-rays revealed a 
normal left knee and a right knee superior patellar density 
of unknown significance.  

On VA examination in September 1997 the veteran complained of 
bilateral knee pain, aggravated by climbing stairs and 
prolonged walking, and an inability to participate in sports.  
The examiner noted there was no evidence of swelling, point 
tenderness, or joint effusion.  The knees were stable to 
varus and valgus stresses.  Anterior/posterior drawer and 
McMurray's signs were negative.  Range of motion studies 
revealed flexion and extension from 0 to 145 degrees, without 
pain.  The remainder of the orthopedic examination was 
unremarkable.  The diagnoses included bilateral retropatellar 
pain syndrome.  

VA medical records dated in January 1998 show the veteran was 
treated for bilateral knee pain.  The examiner noted right 
knee swelling and that the knee was noticeably warmer and 
tender to palpation of the patella.  Active range of motion, 
isometric, and ligamentous testing were within normal limits.  
Records show the veteran was provided a knee brace.  An 
August 1998 bone scan revealed normal symmetric uptake in the 
knees.  The diagnoses included essentially normal bone scan 
showing no evidence for significant skeletal abnormalities 
involving the large joints.  

Private medical records dated in April 1998 show examination 
revealed flexion and extension from 0 to 100 degrees.  There 
was small effusion, slight swelling, and minimal patellar 
crepitus to the right knee and minimal patellar crepitus to 
the left knee, with no evidence of swelling or effusion.  
There was no evidence of discreet ligamentous or meniscal 
compromise to either knee.  The diagnoses included probable 
chondromalacia patella with possible patellofemoral syndrome.  

VA examination of the knees in December 1998 was essentially 
unremarkable.  Range of motion studies revealed flexion and 
extension from 0 to 145 degrees.  There was tightening 
bilaterally, but no evidence of soft tissue swelling, joint 
effusion, point tenderness, or instability.  
Anterior/posterior drawer, lateral plane, and McMurray's 
signs were negative.  The  impression was normal examination 
of the bilateral knees.  

On VA examination in November 2000 the veteran complained of 
daily sharp aching and shooting pain to the knees.  He stated 
that his standing and walking abilities were limited.  The 
examiner noted marked crepitus of the knees, with no evidence 
of tenderness, effusion, or instability.  Range of motion was 
described as normal with flexion and extension from 0 to 145 
degrees, but with marked discomfort on flexion.  The 
diagnoses included bilateral knee pain secondary to 
retropatellar pain syndrome.  It was noted that X-rays were 
negative.  

Private medical records dated in January 2001 show the 
veteran complained of chronic knee pain with some improvement 
in right knee symptoms.  He reported his left knee tended to 
give out, especially when climbing stairs.  The examiner 
noted full range of motion of the knees with stable 
collateral ligaments.  Drawer signs were negative.  There was 
some external rotation tilt to the patella and laxity on the 
lateral side.  Patellar apprehension tests were equivocal.  
There was exquisite tenderness to palpation of the inferior 
pole of the left knee patella and to a lesser degree on the 
right.  There was no evidence of tenderness along the medial 
or lateral facets of the patellae and no associated 
crepitation.  X-rays revealed shallowness of the femoral 
groove with external tilt of the patellae and capping of the 
lateral facet with mild to moderate patellar malalignment.  
The diagnosis was bilateral chronic patellar tendonitis with 
patellar malalignment, more symptomatic on the left.  
On VA examination in June 2001 the veteran complained of 
anterior bilateral knee pain, with a history of swelling, 
snapping, and popping.  He described his knee pain as 10 out 
of a 10 point scale with flexing, climbing stairs, or 
attempting to crouch, and as 7 or 8 out of a 10 point scale 
with standing or walking.  He stated he was on light duty in 
his employment as a custodian due to knee and shoulder pain.  
He reported he treated his knee disorders with hot and cold 
compresses.  The examiner noted the veteran walked with no 
significant limp.  There were complaints of pain on tiptoe 
and heel walking and upon deep knee bending at approximately 
50 degrees.  There was tenderness to the patella distally 
near the tibial tuberosities, left more than right, and mild 
effusion to the right knee, but not the left.  

Range of motion was from 0 to 120 degrees, right, and from 0 
to 115 degrees, left.  There was increased pain to the 
patellar tendons with maximum flexion of the knees.  There 
was no evidence of significant patellar tenderness, 
patellofemoral crepitus, or cruciate or collateral ligament 
laxity.  The examiner stated the present clinical findings 
demonstrated patellar tendon tendonitis, but that there were 
no significant findings of retropatellar pain syndrome.  In 
an addendum the examiner noted that X-rays had been 
interpreted as normal, with slight lateral subluxation of the 
right patella.

Analysis

The Rating Schedule provides that diseases including 
bursitis, synovitis, myositis, and tenosynovitis will be 
rated on limitation of motion of affected parts, similar to 
degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5019, 5020, 
5021, 5024.

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Code 5260.  Compensable 
ratings for limitation of extension of the leg are assigned 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Code 5261.  Normal knee flexion and extension is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.
The Rating Schedule provides ratings for impairment of the 
knee when there is evidence of slight (10 percent), moderate 
(20 percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97.

VA records show that the veteran's right and left knee 
disabilities have most recently been rated as 10 percent 
disabling, each, under Code 5260, and that previously the 
disorders were rated by analogy under Codes 5257-5010.  Based 
upon the evidence of record, the Board finds the disorders 
are more appropriately rated under the code 5257.  Recent X-
ray examinations have shown mild to moderate patellar 
malalignment, more symptomatic to the left, and slight 
lateral subluxation of the right patella.  Records dated in 
January 2001 also show the veteran complained of a tendency 
of his left knee to give way.  The Board finds this evidence 
demonstrates recurrent subluxation which is more 
appropriately rated under Code 5257.

The Board finds, however, that the veteran's right and left 
knee disabilities produce no more than slight knee 
impairments, each.  The evidence shows these disorders are 
primarily manifested by complaints of pain, minimal crepitus, 
tenderness to palpation, and some occasional limitation of 
motion due to pain.  There is no probative evidence of any 
increased disability symptoms indicative of a moderate 
impairment due to recurrent subluxation or lateral 
instability.  In fact, the most recent VA examination found 
no evidence of significant patellar tenderness, 
patellofemoral crepitus, or cruciate or collateral ligament 
laxity.  Therefore, the Board finds higher disability ratings 
for the veteran's service-connected right or left knee 
disorders are not warranted.

Although the medical evidence includes diagnoses of patellar 
tendonitis and retropatellar pain syndrome which may be 
considered analogous to traumatic arthritis, the Board finds 
the evidence is not indicative of any additional disability 
sufficient to warrant a separate compensable rating.  There 
is no evidence that the veteran has experienced leg flexion 
limited to 45 degrees or leg extension limited to 10 degrees, 
including as a result of functional loss due to pain on use 
or due to flare-ups, nor is there an objective manifestation 
of any additional disability shown by X-ray examination, such 
as arthritis, in these joints as to warrant a rating under 
Code 5003 in the absence of limitation of motion.  The 
preponderance of the evidence is against the claims for 
ratings in excess of 10 percent.


ORDER

A rating in excess of 10 percent for left shoulder 
subluxation prior to August 19, 1998, is denied.

A rating in excess of 20 percent for left shoulder 
subluxation prior to November 12, 2001 or from February 1, 
2002, is denied.

A compensable rating for a right clavicle bone spur is 
denied.

Separate 10 percent ratings, each, are granted for the 
veteran's service connected left and right great toe 
disabilities subject to the regulations governing the payment 
of monetary awards.

A rating in excess of 10 percent for right knee retropatellar 
pain syndrome is denied.

A rating in excess of 10 percent for left knee retropatellar 
pain syndrome is denied.


REMAND

As noted above, during the course of this appeal there was a 
significant change in VA law.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA examination in December 1998 reported 
X-rays were significant for very narrow L5-S1 disk 
posteriorly suggestive of degenerative disc disease; however, 
examination in November 2000 found X-rays were negative.  The 
November 2000 examiner also noted the veteran had no 
radicular symptoms.  In light of these inconsistent medical 
opinions, the Board finds an additional examination is 
required to adequately evaluate the veteran's service-
connected back disability.

Furthermore, the veteran has an unresolved TDIU claim (which 
has been referred to the RO) pending, and extraschedular 
consideration of the increased rating claims in the context 
of the TDIU claim is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for his 
back disorder since August 2002.  The RO 
should obtain complete copies of the 
medical records of such treatment from 
all identified sources.

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the present nature of his service-
connected back disability and whether a 
diagnosis of degenerative disc disease is 
appropriate.  The examiner should conduct 
any tests or studies necessary for an 
adequate opinion, to include range of 
motion studies and comprehensive 
neurologic evaluation.  Any additional 
loss of motion due to objective evidence 
of functional loss due to pain on use or 
due to flare-ups should be noted.

If it is determined that any present 
neurologic symptoms are due to the 
service-connected disability, the 
examiner should discuss all present 
symptom manifestations appropriate to the 
site of the diseased disk and, if 
applicable, the degree to which the 
disorder has resulted in complete or 
incomplete paralysis to the nerve group.  
The examiner should also discuss whether 
the veteran has experienced any 
incapacitating episodes over the previous 
12 months as a result of this disorder.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
medical evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal with consideration of all 
applicable laws and regulations (to 
include the revised criteria under 
38 C.F.R. § 4.71a, Code 5293, if 
appropriate).  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

4.  Because the veteran has an 
unadjudicated claim for TDIU, the RO 
should undertake all development 
necessary to assess the impact of his 
service connected disabilities, 
separately and in combination, on his 
employability, then address the matter of 
extraschedular consideration of the 
increased ratings in the context of the 
TDIU claim.  See Brambley v. Principi, 17 
Vet. App. 20 (2003).   

Thereafter, the case should be returned to the Board for 
appellate review.  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The claim(s) must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



